DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims and Drawings have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 06/14/2021.
	The claim amendments filed on 12/14/2021 have been entered.  Claims 1-3, 5-7, 9-17, and 19-29 remain pending in the application.
	
	Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pages 16 and 17, which states that the wire 9 is fixed at the distal element and the screw-mechanism element.  The element which Reitan considers the distal element is annotated in Figure 2 below.  Reitan states on page 10 “The inner wire of the device (8) keeps the elements together and is located in a channel (8”) through all elements, figures 14 and 15”.  The distal end of the first link member and the proximal end of the first link member are movably coupled to the anchor through the screw-mechanism of wire 8, which functions as an actuating tendon when it is screwed in, by moving into the configuration of Figure 3.  As can be seen in Figure 3, when the wire 8 is in the actuated position the anchor is moved with respect to the distal end of the first link member, therefore, they are movably coupled.  The actuation of the wire causes a movement between the anchor and the distal end of the first link member via a coupling between the three elements.  Likewise, the proximal end of the first link member is coupled to the anchor via the movement that occurs by .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 14-17, and 19-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitan (WO 2004/084746 A2).

	Regarding claim 1, Reitan discloses an apparatus for changing a geometry of a mitral valve annulus of a heart, the apparatus comprising: 
an anchor (Figure 2, item 12 “hook”) having a body (Figure 8, body annotated below) configured to be positioned within and anchored to a coronary sinus vein of the heart (page 13, last paragraph), 
the body (Figure 8, body annotated below) having: 
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below)
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction).
wherein the distal end of the first link member (Figure 9, distal end of first link member is annotated below claim 2) is movably coupled to the anchor (page 9, third paragraph, the wire 8 is received through a lumen in the link members of Figure 8, therefore actuation of the wire 8 moves the distal end of the first link member with respect to the anchor, therefore, the distal end of the first link member is considered to be movably coupled to the anchor) by a first actuating tendon (Figures 2, 14, and 15, item 8 “wire”, wire actuates the mechanism to create a bow shape when the screw-mechanism is retracted in Figure 15, therefore, it is considered the “actuating tendon”) and the proximal end of the first link member (Figure 9, proximal end of first link member annotated below claim 2) is coupled to the anchor (Figure 9, the proximal end of the first link member is also coupled to the anchor in the same mechanism as described above, because the wire runs through a lumen in each link member, it individually acts on each link member when actuated and released and therefore individually couples each link member to the anchor) by a first release tendon (Figures 2, 14, and 15, item 8 “wire”, wire 8 releases the bow shape for removal when the screw-mechanism is fully engaged as can be seen in Figure 14, therefore, it is considered the “release tendon”), 
the first actuating tendon being configured to control the movement of the first link member in a first direction towards the mitral valve annulus to apply a first force to a portion of the mitral valve annulus (page 10, paragraphs 5-7, and page 11 (end of paragraph 7 continued from page 10)).


    PNG
    media_image1.png
    815
    600
    media_image1.png
    Greyscale

	Regarding claim 2, Reitan discloses further comprising a second link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, second link member annotated below), the proximal end of the second link member being coupled to the distal end of the first link member by a second joint (Figure 8, second joint annotated below) configured to provide for movement of the second link member in one direction relative to the first link member (the second joint of Figure 8 provides for movement of the second link member in one direction relative to the first link member).

    PNG
    media_image2.png
    585
    421
    media_image2.png
    Greyscale

	Regarding claim 3, Reitan discloses further comprising one or more additional link members, each additional link member having a proximal end nearest the anchor and a distal end spaced apart from the proximal end, the proximal end of each additional link member being coupled to the distal end of an adjacent link member nearer to the anchor by an additional joint configured to provide for movement of the additional link member relative to the adjacent link member in one direction relative to the adjacent link member (Figure 8 discloses additional link members having proximal and distal ends, with the proximal end of each link member coupled to the distal end of the adjacent link member by an additional joint configured to move the additional link member relative to the adjacent link member in one direction relative to the adjacent link member).
	Regarding claim 9, Reitan discloses wherein the first actuating tendon (Figure 2, item 8) has a first end (Figure 14, first end annotated below claim 10) positioned inside of a first channel of the anchor (Figure 14, first channel of anchor annotated below claim 10, first end positioned in first channel).
	Regarding claim 10, Reitan discloses wherein the first end of the first actuating tendon is sized and shaped to be retained in the first channel (Figure 14, as can be seen below claim 10, first end of the first actuating tendon is sized and shaped to be retained in the first channel because the first channel decreases in diameter).


    PNG
    media_image3.png
    831
    478
    media_image3.png
    Greyscale

	Regarding claim 11, Reitan discloses wherein the first end of the first actuating tendon is sized and shaped (Figure 16, item 22) to provide for a grabbing portion of the steerable catheter (Figure 16, item 23) to grab the first end to actuate the first actuating tendon (page 11, second full paragraph, wherein grab is defined as “To capture or restrain” (American Heritage Dictionary), the grabbing portion of the steerable catheter is “captured or restrained” inside the first end of the first actuating tendon).
	Regarding claim 14, Reitan discloses a system for changing a geometry of a mitral valve annulus of a heart, the system comprising: 
an apparatus comprising: 
an anchor (Figure 2, item 12 “hook”) having a body (Figure 8, body annotated below) configured to be positioned within and anchored to a coronary sinus vein of the heart (page 13, last paragraph), 
the body (Figure 8, body annotated below) having: 
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below); 
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction relative to the anchor),
wherein the distal end of the first link member (Figure 9, distal end of first link member is annotated below claim 17) is movably coupled to the anchor (page 9, third paragraph, the wire 8 is received through a lumen in the link members of Figure 8, therefore actuation of the wire 8 moves the distal end of the first link member with respect to the anchor, therefore, the distal end of the first link member is considered to be movably coupled to the anchor) by a first actuating tendon (Figures 2, 14, and 15, item 8 “wire”, wire actuates the mechanism to create a bow shape when the screw-mechanism is retracted in Figure 15, therefore, it is considered the “actuating tendon”) and the proximal end of the first link member (Figure 9, proximal end of first link member annotated below claim 17) is coupled to the anchor (Figure 9, the proximal end of the first link member is also coupled to the anchor in the same mechanism as described above, because the wire runs through a lumen in each link member, it individually acts on each link member when actuated and released and therefore individually couples each link member to the anchor) by a first release tendon (Figures 2, 14, and 15, item 8 “wire”, wire 8 releases the bow shape for removal when the screw-mechanism is fully engaged as can be seen in Figure 14, therefore, it is considered the “release tendon”), 
the first actuating tendon being configured to control the movement of the first link member in a first direction towards the mitral valve annulus to apply a first force to a portion of the mitral valve annulus (page 10, paragraphs 5-7, and page 11 (end of paragraph 7 continued from page 10)).

    PNG
    media_image1.png
    815
    600
    media_image1.png
    Greyscale

and a steerable catheter (Figure 16, item 25) comprising: 
a catheter body (Figure 16, item 25); 
and a sub-catheter extending from the catheter body (Figure 16, item 24), 
the sub-catheter (Figures 14 and 15, item 24) being adapted to engage the first link member (Figure 8, first link member (annotated above) is engaged when the sub-catheter 24 is retracted as in Figure 15 pulling the links into a bow shape) when the sub-catheter is positioned in the interior volume (Figure 15, item 22) of the anchor (Figure 8, anchor annotated above) of the apparatus (Figures 14 and 15).
Figure 16, item 24) has a grabbing portion (Figures 15 and 16, item 23) for engaging an actuating tendon (Figures 14 and 15, item 8) of the first link member when the sub-catheter (Figures 14 and 15, item 24) is positioned in the interior volume of the anchor (Figures 14 and 15, item 22) of the apparatus (page 11, second full paragraph, wherein grab is defined as “To capture or restrain” (American Heritage Dictionary), the grabbing portion of the steerable catheter is “captured or restrained” inside the first end of the actuating tendon).
	Regarding claim 16, Reitan discloses wherein the apparatus comprises additional link members (Figure 8, additional link members are present), the grabbing portion of the sub-catheter (Figures 15 and 16, item 23) is configured to engage the additional link members (when the grabbing portion of the sub-catheter 24 engages the screw-mechanism of the first end of the actuating tendon, the additional link members are engaged through the tendon 8 and form a bow shape).
	Regarding claim 17, Reitan discloses further comprising a second link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, second link member annotated below), the proximal end of the second link member being coupled to the distal end of the first link member by a second joint (Figure 8, second joint annotated below) configured to provide for movement of the second link member in one direction relative to the first link member (the second joint of Figure 8 provides for movement of the second link member in one direction relative to the first link member).

    PNG
    media_image2.png
    585
    421
    media_image2.png
    Greyscale

	Regarding claim 19, Reitan discloses wherein, upon engaging the first actuating tendon (Figure 15 depicts engaging the first actuating tendon 8), movement of the sub-catheter (Figure 15, item 24) controls the movement of the first link member in a direction towards the mitral valve annulus to control a magnitude of the first force applied to a portion of the mitral valve annulus by controlling a position of the first link member with respect to the portion of the mitral valve annulus (page 9, third full paragraph).
	Regarding claim 20, Reitan discloses wherein the anchor further comprises a tendon channel and the sub-catheter engages the first actuating tendon within the tendon channel (Figure 14, annotated below).

    PNG
    media_image4.png
    831
    478
    media_image4.png
    Greyscale


	Regarding claim 21, Reitan discloses wherein the anchor (Figure 14, anchor annotated above) further comprises a guiding rail (Figure 14, threads comprise a guiding rail) having an opening (threaded region has an opening) and the catheter body comprises a guiding channel (Figure 14, threaded region of sub-catheter 24), the guiding channel being sized and shaped to guide the guiding rail to align the sub-catheter into the tendon channel as the sub-catheter extends into the anchor (the threaded region is sized and shaped to align the sub-catheter 24 into the tendon channel (annotated above) as the sub-catheter extends into the anchor).
Figure 16, item 25) comprising: 
a catheter body (Figure 16, item 25; 
and a sub-catheter extending from the catheter body (Figure 16, item 24), 
the sub-catheter (Figure 16, item 24) having a grabbing portion (Figures 15 and 16, item 23) for engaging a tendon (Figure 15, item 8) of the apparatus when the sub-catheter is inserted into an interior volume of an anchor of the apparatus (Figure 14 (annotated below)).

    PNG
    media_image5.png
    831
    481
    media_image5.png
    Greyscale

Figure 15, item 23) extends from the sub-catheter (Figure 15, item 24) to engage a tendon head (Figure 15, item 20) to engage the tendon (Figure 15, item 8).
	Regarding claim 24, Reitan discloses wherein the grabbing portion (Figure 15, item 23) is complementary in shape to the tendon head to engage the tendon head (Figure 15, item 22).
	Regarding claim 25, Reitan discloses wherein the steerable catheter (Figure 15, item 24) further comprises a guiding channel (Figure 15, threads comprise a guiding channel) configured to receive a guiding rail of the anchor (Figure 15, threads of the anchor comprise a guiding rail) of the apparatus to align the sub-catheter with the tendon when the sub-catheter is inserted into an interior volume of an anchor of the apparatus (the threaded region is sized and shaped to align the sub-catheter 24 with the tendon 8 when the sub-catheter is inserted into an interior volume of an anchor of the apparatus).
	Regarding claim 26, Reitan discloses a method of changing a geometry of a mitral valve annulus of a heart, the method comprising: 
implanting an apparatus into a coronary sinus vein of the heart (page 13, last paragraph), 
the apparatus comprising: 
an anchor having a body (Figure 14, body annotated below), the body having: 
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below); 
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”)
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction).
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below); 
a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction)
wherein the distal end of the first link member (Figure 9, distal end of first link member is annotated below claim 2) is movably coupled to the anchor (page 9, third paragraph, the wire 8 is received through a lumen in the link members of Figure 8, therefore actuation of the wire 8 moves the distal end of the first link member with respect to the anchor, therefore, the distal end of the first link member is considered to be movably coupled to the anchor) by a first actuating tendon (Figures 2, 14, and 15, item 8 “wire”, wire actuates the mechanism to create a bow shape when the screw-mechanism is retracted in Figure 15, therefore, it is considered the “actuating tendon”) and the proximal end of the first link member (Figure 9, proximal end of first link member annotated below claim 2) is coupled to the anchor by a first release tendon (Figure 9, the proximal end of the first link member is also coupled to the anchor in the same mechanism as described above, because the wire runs through a lumen in each link member, it individually acts on each link member when actuated and released and therefore individually couples each link member to the anchor) by a first release tendon (Figures 2, 14, and 15, item 8 “wire”, wire 8 releases the bow shape for removal when the screw-mechanism is fully engaged as can be seen in Figure 14, therefore, it is considered the “release tendon”), 
the first actuating tendon being configured to control the movement of the first link member in a first direction towards the mitral valve annulus to apply a first force to a portion of the mitral valve annulus (page 10, paragraphs 5-7, and page 11 (end of paragraph 7 continued from page 10)).

    PNG
    media_image1.png
    815
    600
    media_image1.png
    Greyscale

and adjusting the apparatus with a steerable catheter (page 9, third full paragraph), 
the steerable catheter (Figure 16, item 25) comprising: 
a catheter body (Figure 16, item 25); 
and a sub-catheter extending from the catheter body (Figure 16, item 24), 
the sub-catheter (Figure 15, item 24) engaging the apparatus when the sub-catheter is inserted into the interior volume of the anchor to adjust a position of the first link member (the position of the first link member is adjusted when the sub-catheter in inserted into the interior volume of the anchor (annotated below) and in the configuration of Figure 15)  to apply a force against the mitral valve to change the geometry of the mitral valve annulus (page 9, first full paragraph).

    PNG
    media_image6.png
    777
    520
    media_image6.png
    Greyscale


	Regarding claim 27, Reitan discloses wherein the sub-catheter (Figure 16, item 24) has a grabbing portion (Figures 15 and 16, item 23) to engage the first link member (first link member is engaged when the configuration of Figure 15 is employed) when the sub-catheter is inserted into the interior volume of the anchor (Figures 14 and 15, item 22) of the apparatus (page 11, second full paragraph, wherein grab is defined as “To capture or restrain” (American Heritage Dictionary), the grabbing portion of the steerable catheter is “captured or restrained” inside the interior volume of the anchor and restrained in feature 22).
	Regarding claim 28, Reitan discloses wherein when the apparatus comprises additional link members (Figure 8, additional link members are present), the grabbing portion of the sub-catheter (Figures 15 and 16, item 23) is configured to engage the additional link members (when the grabbing portion of the sub-catheter 24 engages the screw-mechanism of the first end of the actuating tendon, the additional link members are engaged through the tendon 8 and form a bow shape).
	Regarding claim 29, Reitan discloses wherein the adjustment of the apparatus occurs: (a) immediately after implantation of the apparatus, (b) during a same surgical procedure as the implanting the apparatus (Figure 13; page 9, first full paragraph) or (c) during a subsequent surgical procedure after the procedure for implanting the apparatus.

Allowable Subject Matter
Claims 5-7, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reitan fails to disclose wherein the first joint comprises a ratchet having a first pawl and a first plurality of teeth, the first release tendon being coupled to the first pawl to release the first pawl from the first plurality of teeth.
Reitan fails to disclose wherein the second joint comprises a second ratchet having a second pawl and a second plurality of teeth, the second release tendon being coupled to the second pawl to release the second pawl from the second plurality of teeth.

Reitan fails to disclose wherein the second actuating tendon extends through the tendon support of the first link member towards the distal end of the second link member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774